Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to Applicant’s Amendments and Remarks filed on 9/12/2022.
Claim(s) 1-2, 4-5, 7-13, 15, 17-24 is/are pending.
Claim(s) 3, 6, 14, 16 is/are canceled.
Applicant’s addition of new claim(s) 21-24 is acknowledged.
Claim(s) 1-2, 5, 10-11, 13, 15, 17 is/are amended.	
Response to Arguments
	Applicant’s arguments filed 9/12/2022, pg. 9-10, with respect to the prior art rejections to the pending claims have been considered but are moot in view of the newly formulated rejection necessitated by Applicant’s amendments. As stated below in the 35 USC 103 section of this Office action, the prior art teaches all of the limitations of the amended claims. 
Drawings
Drawing objections of the most recent Office action have been removed due to Applicant’s amendments to the specification. 
Claim Objections
Claim objections of the most recent Office action have been removed due to Applicant’s cancellation of claims 3 and 16.
Claim Rejections - 35 USC § 112
Rejections under 35 USC 112(b) of the most recent Office action have been removed due to Applicant’s amendments. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4, 7-10, 12-13, 15, 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landy et al. (US 2020/0192363 A1), hereafter referred to as Landy, in view of Saito et al. (US 2021/0063190 A1), hereafter referred to as Saito, further in view of Malkes.
Regarding claim 1, Landy teaches a method for adding stops to an autonomous vehicle route, comprising: 
receiving a ride request including a pick-up location and a destination location (“a user such as user 432 may use client computing device 430 to send a request to fleet management system 410 for a vehicle. As part of this, the user may identify a pickup location and a destination location”, para. 0056); 
picking up a passenger at the pick-up location (“the available vehicle may be assigned to the passenger…the fleet management system 410 may send the pickup location to the computing devices 110 of vehicle 100, for instance, via network 460…the computing devices 110 may also receive the final destination as well as the intermediate destination, and/or this information may be sent to the vehicle's computing devices when the vehicle reaches the pickup location and/or the intermediate destination”, para. 0060); 
receiving an intermediate stop request (“receive…intermediate destination”, see para. 0060 citation above), wherein the intermediate stop request includes a stopping interval (“the passenger may also specify how long the passenger expects to spend at each of the one or more intermediate destinations. For instance, the passenger may specify an expected amount of time indicating how long he or she expects to be at a location of intermediate destination 920. This may occur when the passenger specifies the one or more intermediate destinations, when the vehicle reaches each of the one or more intermediate destinations, or at some point there between”, para. 0061); 
dropping off the passenger at the intermediate stop (“when the vehicle reaches each of the one or more intermediate destinations”, see para. 0061 citation above); and 
determining autonomous vehicle driving behavior during the intermediate stop (“Once an amount of waiting time for an intermediate destination has been determined, the fleet management system 410 may determine how the vehicle should spend that amount of waiting time”, para. 0064).

Regarding claim 10, Landy teaches a method for providing routes to a set of autonomous vehicles, comprising: 
receiving a ride request including a pick-up location and a destination location (“a user such as user 432 may use client computing device 430 to send a request to fleet management system 410 for a vehicle. As part of this, the user may identify a pickup location and a destination location”, para. 0056); 
selecting a first autonomous vehicle from the set of autonomous vehicles for fulfilling the ride request (“In response to a request for a vehicle, the fleet management system 410 may select a vehicle for the passenger. For instance, the fleet management system 410 may select an available vehicle, such as vehicle 100, to be assigned to the passenger of request 810 based on the information in the storage system 450 regarding the status of each vehicle of the fleet of vehicles”, para. 0059, “an autonomous driving computing system for controlling vehicle 100”, para. 0030, Fig. 1 and Fig. 3); 
routing the first autonomous vehicle to the pick-up location (“the fleet management system 410 may send the pickup location to the computing devices 110 of vehicle 100, for instance, via network 460…the computing devices 110 may also receive the final destination as well as the intermediate destination, and/or this information may be sent to the vehicle's computing devices when the vehicle reaches the pickup location and/or the intermediate destination”, para. 0060, “Navigation system 168 may be used by computing devices 110 in order to determine and follow a route to a location”, para. 0032); 
receiving an intermediate stop request (“receive…intermediate destination”, see para. 0060 citation above), wherein the intermediate stop request includes a stopping interval (“the passenger may also specify how long the passenger expects to spend at each of the one or more intermediate destinations. For instance, the passenger may specify an expected amount of time indicating how long he or she expects to be at a location of intermediate destination 920. This may occur when the passenger specifies the one or more intermediate destinations, when the vehicle reaches each of the one or more intermediate destinations, or at some point there between”, para. 0061, see also para. 0062);
routing the first autonomous vehicle to the intermediate stop location (“when the vehicle reaches each of the one or more intermediate destinations”, see para. 0061 citation above, “computing devices 110 may navigate the vehicle to a destination location completely autonomously using data from the detailed map information and navigation system 168”, para. 0038); 
stopping at the intermediate stop location and then routing the first autonomous vehicle away from the intermediate stop location (“For each of these one or more intermediate destinations, the fleet management system 410 may determine how long the vehicle is likely to be waiting for the passenger to return in order to continue the trip….the vehicle will be stopped at the intermediate destination”, para. 0062); and 
determining, at the end of the stopping interval, whether to return the first autonomous vehicle back to the intermediate stop location (“Once an amount of waiting time for an intermediate destination has been determined, the fleet management system 410 may determine how the vehicle should spend that amount of waiting time…the fleet management system 410 may follow the aforementioned hierarchy of preferences for what a vehicle should do stored in storage system 450”, para. 0064, “a short duration trip may be considered suitable if the amount of time for the vehicle to complete the short duration trip a is at least some threshold amount of time less than the determined amount of waiting time”, para. 0068, “The threshold amount of time may be determined based on an amount of time for the vehicle to return to the intermediate destination after the short duration trip has ended plus an additional buffer period of time”, para. 0070).

Regarding claims 1 and 10, Landy does not explicitly teach:
accessing a database of business advertisements, and identifying a set of businesses in the database along a route between the pick-up location and the destination location; 
providing a stop suggestion to the passenger, wherein the stop suggestion corresponds to one of the set of businesses, and wherein the stop suggestion includes a stop location for an intermediate stop; or
receiving an intermediate stop request based on the stop suggestion.
However, Saito teaches an information processor, information processing method, audio-output system, and computer-readable recording medium, comprising: 
accessing a database of businesses, and identifying a set of businesses in the database along a route between a pick-up location and a destination location (“CPU 2 may refer to the stop-by spot DB and the nice-moment place DB, and select the stop-by spot and/or the nice-moment place”, para. 0101, see also para. 0047-0048); 
providing a stop suggestion to a passenger, wherein the stop suggestion corresponds to one of the set of businesses, and wherein the stop suggestion includes a stop location for an intermediate stop (“the course design screen 52 may offer a list of proposed stop-by spots, to allow the user to make selection from the list”, para. 0102, “A “stop-by spot”, or a spot to stop by, refers to a place registered on the course as a place to stop by before arrival at the destination point”, para. 0035, “A “nice-moment place”, or a place for a nice moment, refers to a location or a road passing through which is expected to give a user great experience”, para. 0036); and
receiving an intermediate stop request based on the stop suggestion (“In step S122 in FIG. 3, the CPU 2 may perform a control of a course proposal. For example, as illustrated in FIG. 6B, the CPU 2 may allow a course line 115 to be displayed in the course display region 110 in the course design screen 52. The course line 115 may indicate a path from the start mark 114 to the goal mark 113. The CPU 2 may allow the selected stop-by spot to be indicated by the stop-by spot mark 116. The CPU 2 may allow the nice-moment place to be indicated by the nice-moment place mark 117”, para. 0108, see also para. 0111).
Both Landy and Saito teach receiving an intermediate stop request (see para. 0060-0061 of Landy and Fig. 6B of Saito). Saito further teaches the intermediate stop request is based on a stop suggestion that corresponds to businesses from a database and includes a stop location that is suggested to a user (Fig. 3). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Landy with the teachings of Saito such that the “intermediate destination” (para. 0060) of Landy is a “stop-by spot” (para. 0035) or a “nice moment place” (para. 0036) accessed from a “stop-by spot DB” (para. 0047) and a “nice-moment place DB” (para. 0048), respectively, as taught by Saito. The motivation for doing so would be to “offer a list of proposed stop-by spots, to allow the user to make selection from the list” (para. 0102) and to “assist a driver and a fellow passenger in having greater experience and impression during a drive” (para. 0029), as taught by Saito. 
Landy in view of Saito do not explicitly teach the database is of business advertisements, but instead teaches a database (para. 0047-0048, Saito) of places such as “facilities, scenic spots, restaurants, and rest houses” (para. 0035, Saito) or “a place for a nice moment” (para. 0036, Saito).
However, Malkes teaches a system and method for managing traffic by providing recommendations to connected objects, comprising:
accessing a database of business advertisements (“a route database 112 used to store routes calculated to one or more destinations of an object detected at the intersection and a temporary coupon database 114 used to store coupons, promotions, advertisements, etc., retrieved from an external source or data base (e.g., coupon database 115-1, as will be described below) for association with one or more destinations and transmission thereof to the detected objects”, para. 0025, see also para. 0027). 
Both Landy in view of Saito and Malkes teach accessing a database and identifying places in the database along a route for providing a stop suggestion to a passenger (see para. 0047-0048, 0102 of Saito and Fig. 4 of Malkes). Malkes further teaches the database contains business advertisements (para. 0025-0027). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Landy in view of Saito with the teachings of Malkes such that the “stop-by spot DB and the nice-moment place DB” (para. 0101, Saito) of Landy in view of Saito comprises “coupons, promotions, advertisements” (para. 0025), as taught by Malkes. The motivation for doing so would be to incentivize a passenger to modify their route to a specific business based on a suggestion, as taught by Malkes (see para. 0076-0079, 0082). 

Regarding claim 2, Landy further teaches predicting the stopping interval based on a previous stop request (“For each of these one or more intermediate destinations, the fleet management system 410 may determine how long the vehicle is likely to be waiting for the passenger to return in order to continue the trip. This amount of waiting time may be based on…a plurality of factors. The plurality of factors may include, for instance, historical waiting times”, para. 0062).

Regarding claim 23, Landy further teaches determining a passenger location within the stop location, and updating the predicted stopping interval based on the passenger location (“For each of these one or more intermediate destinations, the fleet management system 410 may determine how long the vehicle is likely to be waiting for the passenger to return in order to continue the trip….multiple locations may be associated with an intermediate destination (e.g., a group of shops or service providers, or a cluster of office buildings, sharing a driveway or parking lot), and a passenger may indicate one or more of the locations that the passenger intends to visit at the intermediate destination, which may then be factored into the waiting time amount. In other instances where multiple locations are associated with an intermediate destination, a passenger may specify an expected amount of waiting time, which further may be modifiable by the passenger while the passenger is at the intermediate destination (e.g., if lines are unexpectedly long or short, if the passenger chooses to add more errands at the intermediate destination, or other reasons)”, para. 0062).

Regarding claim 4, Landy further teaches wherein determining autonomous vehicle driving behavior during the intermediate stop includes at least one of parking the autonomous vehicle and driving the autonomous vehicle (“the fleet management system may attempt to optimize for the vehicle servicing other trips. This may also require the vehicle staying in close proximity to the intermediate destination such that the vehicle is likely to be close by when the passenger is actually ready to be picked up. For instance, the fleet management system 410 may follow the aforementioned hierarchy of preferences for what a vehicle should do stored in storage system 450”, para. 0064, “the hierarchy of preferences may cause the fleet management system 410 provide the vehicle with instructions to park and wait”, para. 0065).

Regarding claim 7, Landy further teaches: 
picking up the passenger at the intermediate stop (“when the vehicle reaches each of the one or more intermediate destinations”, see para. 0061 citation in the rejection to claim 1, “Once the passenger is ready to be picked up at the intermediate destination, he or she may use her client computing device to “recall” the vehicle…In response, if the vehicle 100 is available…, the fleet management system 410 may send instruction to the vehicle, for instance via network 460, to return to the intermediate destination, pick up the passenger, and complete the trip”, para. 0076); and 
continuing to the destination location (“complete the trip”, see para. 0076 citation above, see also “This may include…transporting the passenger to the final destination”, para. 0076).

Regarding claim 8, Landy further teaches wherein receiving the ride request includes receiving the intermediate stop request (“a passenger, either before or after entering a vehicle, the user (now considered a passenger), may identify a final destination as well as one or more intermediate destinations”, para. 0056).

Regarding claim 9, Landy further teaches discontinuing the autonomous vehicle route at the intermediate stop (“If the vehicle 100 is not available, the fleet management system 410 may estimate a period of time for the vehicle to reach the intermediate destination. If this period of time is less than a threshold period of time, for instance 10 minutes or more or less (which of course, may be adjusted downward depending upon the level of service), the fleet management system 410 may provide the passenger with options for waiting getting another vehicle, for instance via the application on the passenger's client computing device”, para. 0076).

Regarding claim 21, Landy further teaches communicating with a passenger through a ridehail application interface (“customers of a ride service or ride-sharing service”, para. 0015, “fleet management system 410 may use network 460 to transmit and present information to a user, such as user 422, 432, 442 on a display, such as displays 424, 434, 444 of computing devices 420, 430, 440. In this regard, computing devices 420, 430, 440 may be considered client computing devices”, para. 0043, Fig. 4), but does not explicitly teach displaying the stop suggestion and an advertisement for the corresponding one of the set of businesses in a passenger ridehail application interface.
However, Saito further teaches displaying the stop suggestion in a passenger application interface (“names of the stop-by spots may be displayed in the course detail region 121 in corresponding relation to the numerals in the course detail region 121”, para. 0109, Fig. 6B), and
Malkes further teaches displaying an advertisement for the corresponding one of the set of businesses in a passenger interface (“Upon determination of alternative route(s) and corresponding promotions at steps 410 and 412, at step 414, the traffic controller 106 can communicate the alternative route(s) and corresponding promotions to the connected object (communicate the recommendation)….The communication may be directly to the connected object (e.g., the connected vehicle) or alternatively be to a mobile device associated with a user of the connected vehicle”, para. 0085). 
All of the components are known in Landy, Saito, and Malkes. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further combine the invention of Landy with the teachings of Saito and Malkes such that the “proposed stop-by spots” (para. 0102, Saito) and “corresponding promotions to the connected object” (para. 0085, Malkes), as taught by Saito and Malkes, respectively, are displayed on the “displays 424, 434, 444” (para. 0043) of Landy. The motivation for doing so would be to allow the user to select the stop suggestion as taught by Saito (para. 0109, 0102) and to allow the user to view a corresponding promotion associated with the stop as taught by Malkes (para. 0085). 

Regarding claim 22, Malkes further teaches accessing at least one of a passenger calendar and passenger notes, wherein providing the stop suggestion includes providing the stop suggestion based on information from at least one of the passenger calendar and the passenger notes (“, at step 404, the traffic controller 106 can determine at least one destination and corresponding information (if applicable) associated with the connected object….the driver's or a bike rider's mobile phone may have a calendar thereon, indicating a scheduled event to which the rider or the driver is traveling and thus is detected at the intersection 101. Accordingly, from the scheduled event recorded in the rider/driver's calendar, the traffic controller 106 can determine the destination and any corresponding information”, para. 0062). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Landy in view of Saito with these teachings of Malkes such that the “proposed stop-by spots” (para. 0102, Saito) of Landy in view of Saito is further determined based on a passenger’s “calendar” (para. 0062), as taught by Malkes. The motivation for doing so would be consider “a scheduled event” that the passenger is attending, as taught by Malkes (para. 0062), when providing a stop suggestion. 

Regarding claim 12, Landy further teaches determining driving behavior of the first autonomous vehicle during the stopping interval (“Once an amount of waiting time for an intermediate destination has been determined, the fleet management system 410 may determine how the vehicle should spend that amount of waiting time”, para. 0064).

Regarding claim 13, Landy further teaches wherein determining the driving behavior during the stopping interval includes at least one of routing the first autonomous vehicle to a parking space and routing the first autonomous vehicle along a circular route (“the fleet management system may attempt to optimize for the vehicle servicing other trips. This may also require the vehicle staying in close proximity to the intermediate destination such that the vehicle is likely to be close by when the passenger is actually ready to be picked up. For instance, the fleet management system 410 may follow the aforementioned hierarchy of preferences for what a vehicle should do stored in storage system 450”, para. 0064, “the hierarchy of preferences may cause the fleet management system 410 provide the vehicle with instructions to park and wait”, para. 0065).

Regarding claim 15, Landy further teaches further comprising updating the stopping interval (“Although the examples above suggest determining an amount of waiting time may occur once per trip or per intermediate destination, the amount of waiting time may actually be updated”, para. 0078).

Regarding claim 17, Landy teaches a system for addition of an intermediate stop to an autonomous vehicle route, comprising: 
a central computing system including a routing coordinator (Fig. 4-5, “one or more computing devices 410 may include one or more server computing devices that are capable of communicating with computing device 110 of vehicle 100 or a similar computing device of vehicle 100A, 100B as well as computing devices 420, 430, 440 via the network 460…the server computing devices 410 may function as a fleet management system (hereafter, fleet management system 410)”, para. 0042) configured to: 
receive a ride request including a pick-up location and a destination location (“a user such as user 432 may use client computing device 430 to send a request to fleet management system 410 for a vehicle. As part of this, the user may identify a pickup location and a destination location”, para. 0056), and 
select a first autonomous vehicle for fulfilling the ride request (“In response to a request for a vehicle, the fleet management system 410 may select a vehicle for the passenger. For instance, the fleet management system 410 may select an available vehicle, such as vehicle 100, to be assigned to the passenger of request 810 based on the information in the storage system 450 regarding the status of each vehicle of the fleet of vehicles”, para. 0059, “an autonomous driving computing system for controlling vehicle 100”, para. 0030, Fig. 1 and Fig. 3); and 
an onboard computing system on the first autonomous vehicle (Fig. 1, Fig. 4-5, “The vehicle may have one or more computing devices, such as computing devices 110 containing one or more processors 120, memory 130”, para. 0023) configured to: 
route the first autonomous vehicle to pick up a passenger at the pick-up location (“the available vehicle may be assigned to the passenger…the fleet management system 410 may send the pickup location to the computing devices 110 of vehicle 100, for instance, via network 460…the computing devices 110 may also receive the final destination as well as the intermediate destination, and/or this information may be sent to the vehicle's computing devices when the vehicle reaches the pickup location and/or the intermediate destination”, para. 0060); 
receive an intermediate stop request (“the fleet management system 410 may send the pickup location to the computing devices 110 of vehicle 100, for instance, via network 460…the computing devices 110 may also receive the final destination as well as the intermediate destination, and/or this information may be sent to the vehicle's computing devices when the vehicle reaches the pickup location and/or the intermediate destination”, para. 0060), wherein the intermediate stop request includes a stopping interval (“the passenger may also specify how long the passenger expects to spend at each of the one or more intermediate destinations. For instance, the passenger may specify an expected amount of time indicating how long he or she expects to be at a location of intermediate destination 920. This may occur when the passenger specifies the one or more intermediate destinations, when the vehicle reaches each of the one or more intermediate destinations, or at some point there between”, para. 0061), and 
route the first autonomous vehicle to drop off the passenger at the destination location (“the fleet management system 410 may send instruction to the vehicle, for instance via network 460, to return to the intermediate destination, pick up the passenger, and complete the trip. This may include stopping at additional intermediate destinations as well as transporting the passenger to the final destination”, para. 0076).
Landy does not explicitly teach the central computing system is configured to:
access a database of business advertisements, and identifying a set of businesses in the database along a route between the pick-up location and the destination location; 
provide a stop suggestion to the passenger, wherein the stop suggestion corresponds to one of the set of businesses, and wherein the stop suggestion includes a stop location for an intermediate stop; or the onboard computing system is configured to:
receive an intermediate stop request based on the stop suggestion.
However, Saito teaches an information processor, information processing method, audio-output system, and computer-readable recording medium, comprising: 
a central computing system including a routing coordinator and an onboard computing system (para. 0041, 0055, Fig. 1-2) configured to: 
access a database of business, and identifying a set of businesses in the database along a route between a pick-up location and a destination location (“CPU 2 may refer to the stop-by spot DB and the nice-moment place DB, and select the stop-by spot and/or the nice-moment place”, para. 0101, see also para. 0047-0048); 
provide a stop suggestion to a passenger, wherein the stop suggestion corresponds to one of the set of businesses, and wherein the stop suggestion includes a stop location for an intermediate stop (“the course design screen 52 may offer a list of proposed stop-by spots, to allow the user to make selection from the list”, para. 0102, “A “stop-by spot”, or a spot to stop by, refers to a place registered on the course as a place to stop by before arrival at the destination point”, para. 0035, “A “nice-moment place”, or a place for a nice moment, refers to a location or a road passing through which is expected to give a user great experience”, para. 0036); and
receive an intermediate stop request based on the stop suggestion (“In step S122 in FIG. 3, the CPU 2 may perform a control of a course proposal. For example, as illustrated in FIG. 6B, the CPU 2 may allow a course line 115 to be displayed in the course display region 110 in the course design screen 52. The course line 115 may indicate a path from the start mark 114 to the goal mark 113. The CPU 2 may allow the selected stop-by spot to be indicated by the stop-by spot mark 116. The CPU 2 may allow the nice-moment place to be indicated by the nice-moment place mark 117”, para. 0108, see also para. 0111).
Both Landy and Saito teach receiving an intermediate stop request (see para. 0060-0061 of Landy and Fig. 6B of Saito). Saito further teaches the intermediate stop request is based on a stop suggestion that corresponds to businesses from a database and includes a stop location that is suggested to a user (Fig. 3). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Landy with the teachings of Saito such that the “intermediate destination” (para. 0060) of Landy is a “stop-by spot” (para. 0035) or a “nice moment place” (para. 0036) accessed from a “stop-by spot DB” (para. 0047) and a “nice-moment place DB” (para. 0048), respectively, as taught by Saito. The motivation for doing so would be to “offer a list of proposed stop-by spots, to allow the user to make selection from the list” (para. 0102) and to “assist a driver and a fellow passenger in having greater experience and impression during a drive” (para. 0029), as taught by Saito. 
Landy in view of Saito do not explicitly teach the database is of business advertisements, but instead teaches a database (para. 0047-0048) of places such as “facilities, scenic spots, restaurants, and rest houses” (para. 0035) or “a place for a nice moment” (para. 0036).
However, Malkes teaches a system and method for managing traffic by providing recommendations to connected objects, comprising:
accessing a database of business advertisements (“a route database 112 used to store routes calculated to one or more destinations of an object detected at the intersection and a temporary coupon database 114 used to store coupons, promotions, advertisements, etc., retrieved from an external source or data base (e.g., coupon database 115-1, as will be described below) for association with one or more destinations and transmission thereof to the detected objects”, para. 0025, see also para. 0027). 
Both Landy in view of Saito and Malkes teach accessing a database and identifying places in the database along a route for providing a stop suggestion to a passenger (see para. 0047-0048, 0102 of Saito and Fig. 4 of Malkes). Malkes further teaches the database contains business advertisements (para. 0025-0027). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Landy in view of Saito with the teachings of Malkes such that the “stop-by spot DB and the nice-moment place DB” (para. 0101, Saito) of Landy in view of Saito comprises “coupons, promotions, advertisements” (para. 0025), as taught by Malkes. The motivation for doing so would be to incentivize a passenger to modify their route to a specific business based on a suggestion, as taught by Malkes (see para. 0076-0079, 0082). 

Regarding claim 18, Landy further teaches wherein the central computing system is further configured to receive the intermediate stop request, and send the intermediate stop request to the first autonomous vehicle (this limitation is taught in the rejection to claim 17, “the fleet management system 410 may send the pickup location to the computing devices 110 of vehicle 100, for instance, via network 460…the computing devices 110 may also receive the final destination as well as the intermediate destination, and/or this information may be sent to the vehicle's computing devices when the vehicle reaches the pickup location and/or the intermediate destination”, para. 0060).

Regarding claim 19, Landy further teaches wherein the central computing system is further configured to route the first autonomous vehicle to the intermediate stop location (“when the vehicle reaches each of the one or more intermediate destinations”, see para. 0061 citation in the rejection to claim 17, “computing devices 110 may navigate the vehicle to a destination location completely autonomously using data from the detailed map information and navigation system 168”, para. 0038), and determine whether to route the first autonomous vehicle to the intermediate stop location at an end of the stopping interval (“Once an amount of waiting time for an intermediate destination has been determined, the fleet management system 410 may determine how the vehicle should spend that amount of waiting time…the fleet management system 410 may follow the aforementioned hierarchy of preferences for what a vehicle should do stored in storage system 450”, para. 0064, “a short duration trip may be considered suitable if the amount of time for the vehicle to complete the short duration trip a is at least some threshold amount of time less than the determined amount of waiting time”, para. 0068, “The threshold amount of time may be determined based on an amount of time for the vehicle to return to the intermediate destination after the short duration trip has ended plus an additional buffer period of time”, para. 0070).

Regarding claim 20, Landy further teaches wherein the central computing system is further configured to determine first autonomous vehicle driving behavior during the stopping interval (“Once an amount of waiting time for an intermediate destination has been determined, the fleet management system 410 may determine how the vehicle should spend that amount of waiting time”, para. 0064), and send routing instructions to the first autonomous vehicle (“vehicles 100, 100A, 100B may be a part of a fleet of vehicles that can be dispatched by server computing devices to various locations…”, see para. 0042 citation in the rejection to claim 17, see also “the fleet management system 410 may send an instruction to the vehicle, for instance via network 460, to proceed to perform the short duration trip”, para. 0068 and “the fleet management system 410 110 may send instructions to the vehicle, for instance via network 460, to cause the vehicle to proceed to perform the long duration trip”, para. 0071).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landy et al. (US 2020/0192363 A1) in view of Saito et al. (US 2021/0063190 A1) in view of Malkes further in view of Goldman et al. (US 2020/0027354 A1), hereafter referred to as Goldman.
Regarding claim 5, Landy teaches determining “how the vehicle should spend that amount of waiting time” (para. 0064), but Landy in view of Saito in view of Malkes do not explicitly teach wherein driving the autonomous vehicle comprises driving the autonomous vehicle along a circular route.
However, Goldman teaches autonomous vehicle idle state task selection for improved computational resource usage, comprising:
wherein driving an autonomous vehicle comprises driving the autonomous vehicle along a circular route (“The operations computing system 300 can aim to ensure that an autonomous vehicle 345 is productively utilizing its computational resources while it is in an idle state. To do so, the operations computing system 300 can determine a task for the autonomous vehicle to perform while the autonomous vehicle 345 is in the idle state”, para. 0092, “the tasks can be associated with the re-repositioning of an autonomous vehicle 345. This can include, for example, a supply re-positioning task 410A that instructs the autonomous vehicle 345 to travel from a current location within a first geographic area to another location within a second geographic area…Additionally,…the task can include a circling task 410G whereby the autonomous vehicle 345 is to travel within the current geographic area in which it is located (e.g., circle the block or neighborhood)”, para. 0094).
All the components are known in Landy in view of Saito in view of Malkes and in Goldman. Both Landy in view of Saito in view of Malkes and Goldman teach determining autonomous vehicle driving behavior when a vehicle is not transporting a passenger (see “An autonomous vehicle 345 can enter into an idle state while it is online with the service entity. An idle state can be a state in which the autonomous vehicle is online with a service entity and is not addressing a vehicle service assignment 330 and/or otherwise performing a vehicle service”, para. 0090 of Goldman). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the inventions of Landy in view of Saito in view of Malkes and Goldman such that the “vehicle 100” (Fig. 1, Landy) of Landy in view of Saito in view of Malkes “circle[s] the block or neighborhood)” (para. 0094), as taught by Goldman. The motivation for doing so would be to stay within the vehicle’s “current geographic area”, as taught by Goldman (para. 0094) such that it can quickly return to pick up the passenger from the “intermediate destination 920” (Fig. 9) when required.  

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landy et al. (US 2020/0192363 A1) in view of Saito et al. (US 2021/0063190 A1) in view of Malkes further in view of Goldman et al. (US 2020/0027354 A1), in view of Rhodes et al. (US 2020/0026279 A1), hereafter referred to as Rhodes.
Regarding claim 11, Landy further teaches: 
determining not to route the first autonomous vehicle to the intermediate stop location (“If the vehicle 100 is not available, the fleet management system 410 may estimate a period of time for the vehicle to reach the intermediate destination. If this period of time is less than a threshold period of time, for instance 10 minutes or more or less (which of course, may be adjusted downward depending upon the level of service), the fleet management system 410 may provide the passenger with options for waiting getting another vehicle, for instance via the application on the passenger's client computing device”, para. 0076), and 
routing a second autonomous vehicle to the intermediate stop location (“FIG. 7, is an example of status messages 710, 720, 730 for each of vehicles 100, 100A, 100B, respectively. In this example, vehicle 100 is available for a trip, vehicle 100B is not available for a trip (for instance, vehicle 100B may be occupied by passengers and/or cargo), and vehicle 100A is available for a trip. However, vehicle 100 may be “completely available” and vehicle 100A may only be available for a certain period of time. This may be determined, for instance, by the fleet management system 410”, para. 0053, Landy does not explicitly teach routing the second vehicle), but  Landy in view of Saito in view of Malkes do not explicitly teach wherein the determining and the routing occur at the end of the stopping interval. 
	However, Rhodes teaches smart neighborhood routing for autonomous vehicles, comprising:
determining not to route a first autonomous vehicle (“autonomous vehicle 110”, para. 0036-0037) to an intermediate stop location (“first real estate option 160”, para. 0036, also referred to as “first location”, para. 0037) at the end of a stopping interval (“length of time”, para. 0037, see also “312”, Fig. 3) (“Once the user accesses the first real estate option 160, the user may desire to spend some time viewing the property. As discussed in more detail with respect to FIG. 3, in some embodiments, the autonomous vehicle…may wait for the user, while in other embodiments, the autonomous vehicle…may leave the first real estate option 160 and return when the user is done and/or at a designated time”, para. 0036, “For example, the computer processor(s) determine that the user has departed the autonomous vehicle…at the first location or first real estate option 160…and may determine that the user will not return to the autonomous vehicle 110 for a length of time. For example, the user may indicate that the user will be viewing the property for 15 minutes, based on historical information (e.g., information associated with the property, other property, and/or the user), and/or based on the tour (e.g., time allocated to the property in the tour)…In some embodiments, the user may be given a time limit, such as 20 minutes, after which the autonomous vehicle 110 may leave, and another autonomous vehicle or the same autonomous vehicle 110 may return to pick up the user when the user has completed viewing the property, as discussed with respect to FIG. 3”, para. 0037), and 
routing a second autonomous vehicle (“another autonomous vehicle”, see para. 0037 citation above) to the intermediate stop location at the end of the stopping interval. 
All the components are known in Landy in view of Saito in view of Malkes and in Rhodes. Both Landy in view of Saito in view of Malkes and Rhodes teach autonomous vehicle routes comprising the transporting of occupants to multiple stops along the route (see “In FIG. 1A, an autonomous vehicle 110 may drive to a first real estate property (House 1), and may stop and wait for a user to view the property. After the user returns, the autonomous vehicle 110 may proceed along a route 120 to a second stop 130, which may be at a second real estate property (House 2), at which the user may exit the autonomous vehicle 110 and tour or view the second real estate property. The autonomous vehicle 110 may then proceed along the route 120 to a third stop 140, which may be at a third real estate property (House 3), at which the user may exit the autonomous vehicle 110 and tour or view the third real estate property”, para. 0024 of Rhodes). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Landy in view of Saito in view of Malkes with the teachings of Rhodes such that when its determined that the “vehicle 100” (Fig. 1, Landy) of Landy in view of Saito in view of Malkes cannot return to the “intermediate destination” of Landy (para. 0076), routing another vehicle, such as the “vehicle 100B” (Fig. 7) of Landy to the “intermediate destination”, as taught by Rhodes (see “another autonomous vehicle…may return to pick up the user when the user has completed viewing the property”, para. 0037 of Rhodes). The motivation for doing so would be to avoid waiting delays for the occupant as taught by Rhodes (“In other instances, such as if there is a delay associated with the second trip, the computer processor(s) of one or more servers may send a command to a different autonomous vehicle to pick up the first user from the first real estate option location at the end of the length of time”, para. 0057, Rhodes). 
	Further, it has been held that automating a manual activity involves only routine skill in the art. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.). In this case, it would have been obvious to one of ordinary skill in the art to automate the manual activity of the passenger requesting a second autonomous vehicle when they are done waiting (“provide the passenger with options for waiting getting another vehicle, for instance via the application on the passenger's client computing device”, para. 0076, Landy).

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landy et al. (US 2020/0192363 A1) in view of Saito et al. (US 2021/0063190 A1) in view of Malkes further in view of Goldman et al. (US 2020/0027354 A1), in view of Lawrenson et al. (US 2019/0012625 A1), hereafter referred to as Lawrenson. 
Regarding claim 24, Landy in view of Saito in view of Malkes do not explicitly teach wherein a passenger remains in the first autonomous vehicle during the intermediate stop. Instead, Landy teaches the passenger exits the vehicle at the intermediate stop and returns to the vehicle (para. 0062).
However, Lawrenson teaches autonomous vehicle/drive-through synchronization system and synchronization method, comprising:
teach wherein a passenger remains in a first autonomous vehicle during an intermediate stop (“to allow a user (e.g., the driver or a passenger) to utilize time he or she spends inside an autonomous vehicle, it is expected that the autonomous vehicle and a terminal of a restaurant (or restaurant-side terminal) capable of providing a drive-through service cooperate with each other in a highly systematic manner, as what relates to taking of a meal. That is, the convenience of a user would be increased by making various adjustments while mediating between a restaurant-side terminal and the autonomous vehicle by means of a server or the like. Examples of such adjustment items are selection of a restaurant (e.g., a fast food restaurant capable of providing a drive-through service) to drop in at, an order from a menu, reservation of a restaurant, a change of a route to a destination, and a waiting time (e.g., a reception waiting time in the case of a drive-through)”, para. 0036). 
All the components are known in Landy in view of Saito in view of Malkes and in Lawrenson. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Landy in view of Saito in view of Malkes with the teachings of Lawrenson such that a passenger stays inside the vehicle at the “intermediate destination” (para. 0060, Landy) of Landy in view of Saito in view of Malkes, as taught by Lawrenson (see para. 0036). The motivation for doing so would be “when a user, such as a driver, wants to use a drive-through of a restaurant during an autonomous drive, change a route to a destination adaptively so that it includes the drive-through of the restaurant in response to a simple operation of the user and increase the convenience in an appropriate manner by allowing the user to effectively utilize time he or she spends during an autonomous drive” (para. 0016), as taught by Lawrenson.
Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-6PM, Central Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.V./               Examiner, Art Unit 3666              

/ANNE MARIE ANTONUCCI/               Supervisory Patent Examiner, Art Unit 3666